DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
This action is responsive to communications:  The application filed 12/1/2016 as well as the Request for Continued Examination and amendment and remarks filed 11/8/2021. The instant application is a reissue application of US Pat 8,903,334 to Lieu et al, issued 12/2/2014 from US Pat App Ser No 13/729,975, filed 12/28/2012 as a Continuation of US Pat App Ser No 11/279,564, filed 4/12/2006 (now US Pat 8,358,983). 
Claims 1-18 were initially pending in the application.  By way of a preliminary amendment, claim 19 was added and later removed. Due to numerous amendments since, claims 1, 2, 4-13, 17, 18, and 21-23 are pending. 

This action is Non-Final.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,903,334 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendment
The amendment filed 6/11/2020 proposes amendments to claims that do not comply with 37 CFR 1.173(c), which sets forth the manner of making amendments in reissue applications.  
37 CFR 1.173(d)(2) requires that any changes relative to the patent being reissued, including to the claims, must be underlined. As to claims, this means the claims added in Patent Owner’s amendment must present these claims as underlined in their entirety. This includes the claim number. See also MPEP 1453(II)(B), and MPEP 1453(V)(C) for an example of a proper format for the presentation of new claims in a reissue application.
A supplemental paper correctly amending the reissue application is required. Any amendment filed after final rejection that does not cure these insufficiencies will not be entered into the record.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The Examiner notes the previous analysis of the claims on pp. 9-10 of the Final office action mailed 12/11/2019, noting that no current claim limitations are being interpreted under 35 USC 112f/sixth paragraph, said analysis being incorporated by reference herein.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "an ID code unique for each of the plurality of wireless terminals is assigned” in lines 1-2 of the claim.  However, the claim is towards an apparatus, and this functional limitation is not described as tied to any portion of the apparatus. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-13, 17, 18, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat 6,950,652 to Janssen et al. in view of US Pat 7,864,927 to Loizeaux, US Pat 6,381,446 to Meixner (all of record), US Pat 6,760,600 to Nickum (cited in the instant Patent file history), KR20040085089 to Kwon et al1, and GB2327555 to Courtis et al. (both of record). 
As to claim 1, Janssen discloses:
An apparatus, comprising:
a wireless terminal, detachably coupled to a docking device, and configured to enable two-way voice communications independent of the docking device over a common wireless network, 
	Janssen discloses an apparatus in FIG 1. This apparatus comprises a wireless terminal 120 detachably coupled to a docking device (base 122 with element 132 attached thereto comprises a docking device). Janssen at col. 4 l. 63-col. 5 l. 29. The wireless terminal 120 is configured to enable two-way voice communications independent of the docking device over a common wireless network. Id.
the wireless terminal comprising:
a first button configured to, in response to being depressed, activate a call to a preprogrammed number,
	Janssen discloses that the wireless terminal comprises keys that may be used to dial a number from a phone book in the device. Janssen at col. 5 ll. 2-9 and l. 66-col. 6 l. 6. This reads a preprogrammed number.
an interface configured to transmit data to and receive data from a wireless telecommunications antenna and transceiver of the docking device; and
	Janssen discloses that the wireless terminal may connect to element 132 through interface 112. Janssen discloses that interface 112 allows data to be transmitted between the wireless terminal and element 132 of the docking station, and states that such interface may be RS232, IR, UART, or Bluetooth. Janssen at col. 6 ll. 25-64. As such, the wireless terminal would inherently comprise an interface of its own in order to properly connect to the docking station for such, and a Bluetooth connection would connect to an antenna and transceiver of the mobile 132 of the docking device.
wherein the wireless terminal and the docking device are configured to enable voice communications, and
	Janssen discloses that both the wireless terminal and element 132 of the docking station are configured to enable voice communications. Janssen at col. 4 l. 63-col. 5 l. 29.
wherein the docking device is a mobile phone comprising a receiving region that physically receives the wireless terminal and the docking device is configured to program a user programmed number … into the wireless terminal.
	As noted above, the docking device comprises element 132 of Janssen which is a mobile phone. Janssen at col. 5 ll. 10-29 and FIG 1. The docking device includes a receiving region that physically receives the wireless terminal. Id. at col. 5 ll. 10-29. 
The mobile device is further configured to program a phone book into the wireless terminal. Id. at col. 5 ll. 51-60. This reads a user programmed number, as at the time of the invention the phone book of a cellular device was typically made up of user-programmed numbers. Janssen at col. 1 l. 64-col. 2 l. 6.  Janssen thus discloses that the button above may also activate a call to a user-programmed number received from the docking station, entered via the mobile phone element of the docking device. 
Janssen discloses that the docking device comprises a mobile phone, but does not disclose that it is a mobile phone. Janssen does not disclose a second button configured to, in response to being depressed, activate a call to such a number. Janssen further fails to disclose that the devices communicate in a walkie-talkie mode, or that the docking device can further program a call log, ring tone, password, ID, voice recognition tag, and multimedia content to the wireless terminal.
Loizeaux discloses an analogous art, namely an apparatus (FIG 1), comprising a wireless terminal (“call pod”), detachably coupled to a docking device (“base”), and configured to enable two-way voice communications over a common wireless network. Loizeaux at Abstract and col. 15 ll. 23-30, 62-67. Loizeaux discloses that the wireless terminal comprises a first button configured to, in response to being depressed, activate a call to a preprogrammed number, and a second button configured to, in response to being depressed, activate a call to a user preprogrammed number received from the docking device, the user preprogrammed number entered via the docking device; note that Loizeaux discloses in col. 18 ll. 9-14 that the call pod/wireless terminal may have two call buttons with different call signals the base will recognize. Note also that Loizeaux discloses user programmable numbers may be assigned to a button or buttons in col. 21 ll. 52-58. Loizeaux discloses an interface configured to transmit data to and receive data from a wireless telecommunications antenna and transceiver of the docking device. Id. at col. 16 ll. 23-30, noting cordless telephone capability, as well as col. 18 ll. 25-27 noting cordless handset chipset and custom logic.
Meixner discloses an analogous art, namely a system (FIGS 5, 6) comprising a base station (CTS-FP) and mobile station (CTS-MS) with cordless telephone communication capabilities therebetween. Meixner at col. 1 ll. 9-40, which one of ordinary skill in the art would understand, as a cordless telephone system, comprises the mobile station being detachably connectable for charging. The mobile station further comprises mobile cellular capabilities with a mobile system thus providing two-way communications independent of the base station, whereby the base station and mobile station are further modified so as to provide “walkie-talkie” communications Id. and at col. 2 ll. 14-44, col. 5 ll. 7-27. Meixner further discloses that the base unit may be further capable of receiving cellular signals from a cellular (mobile) system. Id. at FIG 6 and col. 2 ll. 1-5.
Nickum discloses an analogous art, namely a wireless terminal detachably coupled to a docking device, the wireless terminal configured for communication independent of the docking device over a common wireless network. Nickum at FIG 2 and col. 3 ll. 19-34, col. 4 ll. 5-31. The docking device itself is a mobile phone comprising a receiving region that physically receives the wireless terminal. Id. and at FIG 1 and col. 4 ll. 40-51 (“device bay connection”). Nickum states that this is beneficial in that it is simple to disconnect and carry individual devices for their own use, as well as easy to keep the wireless device (pager) charged. Id. at col. 5 ll. 43-56.
Kwon discloses an analogous art, namely a wireless terminal, wherein outside of a phone book, the device may be programmed to hold a call log, ring tone, password (reads ID code), voice recognition, and multimedia content. Kwon at p. 2, 6, 16, and 20.
Courtis discloses an analogous art, namely a communication device coupled to a mobile phone via an interface. Courtis at FIG 2, elements 40, 30, and 22. Courtis discloses that the device comprises voice recognition tags for voice dialing. Id. at pp. 7-8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add such features to Janssen. All references are analogous art in that they disclose base and remote systems in communication with each other. Loizeaux merely discloses input means for dialing numbers conveniently, and Meixner discloses that combined cellular/cordless systems were conventional at the time of the invention, and further cites to the benefit of a “walkie-talkie” communication in reducing interference. Kwon and Courtis disclose well-known features at the time of the invention such as voice dialing and call logs, which would have further motivated one of ordinary skill in the art to add their features to Janssen. Nickum discloses the benefit of providing a compact mobile phone device with a detachable communicator instead of the larger system of Larssen, and making elements integral in such a fashion is a long-standing rationale for combining. MPEP 2144.04(V)(B), citing In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Further as to claim 2:
wherein the docking device comprises: a processor; and
control circuitry configured for programming the wireless terminal.
Loizeaux discloses that the docking device comprises a processor and control circuitry configured for programming the wireless terminal. Loizeaux at col. 9 ll. 3-4, col. 18 ll. 43-57.
Further as to claim 4:
wherein the wireless terminal further comprises other buttons for placing calls.
Loizeaux discloses that the wireless terminal further comprises a plurality of buttons for placing calls. Loizeaux at col. 18 ll. 9-14 showing three buttons for placing call).
Further as to claim 5:
wherein the first button is visually distinguishable from the other buttons.
Loizeaux discloses that the first button is visually distinguishable from the plurality of buttons (Loizeaux discloses three buttons with different labels in col. 18 ll. 9-14, thus distinguishable).
Further as to claim 6:
wherein the interface of the wireless terminal comprises a wireless interface and a port.
Loizeaux discloses that the interface of the wireless terminal comprises a wireless interface (cordless handset chipset) and a port (electrical contacts, see col. 22 ll. 9-14). Janssen discloses the wireless interface may be a Bluetooth wireless interface as noted above in the rejection of claim 1.
Further as to claim 7:
wherein the wireless terminal further comprises a coupler coupling the wireless terminal to an item that facilitates carrying the wireless terminal.
Loizeaux discloses that the wireless terminal further comprises a coupler capable of coupling the wireless terminal to an item that facilitates carrying the wireless terminal. Loizeaux at col. 15 ll. 62-67, col. 17 ll. 64-65, col. 8 ll. 34-38.
Further as to claim 8:
wherein the item is selected from a group comprising a lanyard, a necklace, a bracelet, a key-ring, and a belt.
Loizeaux discloses a piece of jewelry. Loizeaux at col. 8 ll. 34-38.
Further as to claim 17:
wherein the preprogrammed number comprises a manufacturer preprogrammed number.
Loizeaux discloses the call pod may be preprogrammed for 911, a manufacturer preprogrammed number (col. 18 ll. 61-62)
Further as to claim 18:
wherein the docking device comprises a second interface configured to enter the user programmed number and to transmit the user programmed number; and
wherein the wireless telecommunications antenna and transceiver of the docking device is configured to enable two-way communications.
Loizeaux discloses that the docking device comprises a second interface configured to enter a user programmed number and to transmit the user programmed number; and wherein the wireless telecommunications antenna and transceiver of the docking device is configured to enable two-way communications (col. 16 ll. 6-11, col. 21 ll. 59-60). 

As to claim 9, Janssen discloses:
An apparatus, comprising:
a plurality of wireless terminal[s], detachably coupled to a docking device, and configured to enable two-way voice communications independent of the docking device over a common wireless network,
	Janssen discloses an apparatus in FIG 1. This apparatus comprises a wireless terminal 120 detachably coupled to a docking device (base 122 with element 132 attached thereto comprises a docking device). Janssen at col. 4 l. 63-col. 5 l. 29. The wireless terminal 120 is configured to enable two-way voice communications independent of the docking device over a common wireless network. Id. Janssen discloses a number of terminals 120 which may be usable with a single base. Id. at col. 6 ll. 34-39.
a wireless terminal of the plurality of wireless terminal[s] comprising:
a first button configured to, in response to being depressed, activate a preprogrammed call,
	Janssen discloses that the wireless terminal comprises keys that may be used to dial a number from a phone book in the device. Janssen at col. 5 ll. 2-9 and l. 66-col. 6 l. 6. This reads a preprogrammed number.
an interface configured to transmit data to and receive data from a wireless telecommunications antenna and transceiver of the docking device; and
	Janssen discloses that the wireless terminal may connect to element 132 through interface 112. Janssen discloses that interface 112 allows data to be transmitted between the wireless terminal and element 132 of the docking station, and states that such interface may be RS232, IR, UART, or Bluetooth. Janssen at col. 6 ll. 25-64. As such, the wireless terminal would inherently comprise an interface of its own in order to properly connect to the docking station for such, and a Bluetooth connection would connect to an antenna and transceiver of the mobile 132 of the docking device.
wherein the plurality of wireless terminal[s] and the docking device are configured to enable voice communications, and
	Janssen discloses that both the wireless terminal and element 132 of the docking station are configured to enable voice communications. Janssen at col. 4 l. 63-col. 5 l. 29.
wherein the docking device is a mobile phone comprising a receiving region that physically receives each of the plurality of wireless terminal[s] and the docking device is configured to program a user programmed number … into the plurality of wireless terminal[s].	
As noted above, the docking device comprises element 132 of Janssen which is a mobile phone. Janssen at col. 5 ll. 10-29 and FIG 1. The docking device includes a receiving region that physically receives the wireless terminals. Id. at col. 5 ll. 10-29 and at col. 6 ll. 34-39.
 The mobile device is further configured to program a phone book into the wireless terminal. Id. at col. 5 ll. 51-60. This reads a user programmed number, as at the time of the invention the phone book of a cellular device was typically made up of user-programmed numbers. Janssen at col. 1 l. 64-col. 2 l. 6. Janssen thus discloses that the button above may also activate a call to a user-programmed number received from the docking station, entered via the mobile phone element of the docking device. 
Janssen discloses that the docking device comprises a mobile phone, but does not disclose that it is a mobile phone. Janssen does not disclose a second button configured to, in response to being depressed, activate a call to a user-programmed  number. Janssen further fails to disclose that the devices communicate in a walkie-talkie mode, or that the docking device can further program a call log, ring tone, password, ID, voice recognition tag, and multimedia content to the wireless terminal.
Loizeaux discloses an analogous art, namely an apparatus (FIG 1), comprising  wireless terminals (“call pods”), detachably coupled to a docking device (“base”), and configured to enable two-way voice communications over a common wireless network. Loizeaux at Abstract and col. 15 ll. 23-30, 62-67. Loizeaux discloses that the wireless terminal comprises a first button configured to, in response to being depressed, activate a call to a preprogrammed number, and a second button configured to, in response to being depressed, activate a call to a user preprogrammed number received from the docking device, the user preprogrammed number entered via the docking device; note that Loizeaux discloses in col. 18 ll. 9-14 that the call pod/wireless terminal may have two call buttons with different call signals the base will recognize. Note also that Loizeaux discloses user programmable numbers may be assigned to a button or buttons in col. 21 ll. 52-58. Loizeaux discloses an interface configured to transmit data to and receive data from a wireless telecommunications antenna and transceiver of the docking device. Id. at col. 16 ll. 23-30, noting cordless telephone capability, as well as col. 18 ll. 25-27 noting cordless handset chipset and custom logic. Lastly, Loizeaux discloses that a plurality of wireless terminals may be physically connected to a single base unit. Id. at col. 8 ll. 40-64.
Meixner discloses an analogous art, namely a system (FIGS 5, 6) comprising a base station (CTS-FP) and mobile station (CTS-MS) with cordless telephone communication capabilities therebetween. Meixner at col. 1 ll. 9-40, which one of ordinary skill in the art would understand, as a cordless telephone system, comprises the mobile station being detachably connectable for charging. The mobile station further comprises mobile cellular capabilities with a mobile system thus providing two-way communications independent of the base station, whereby the base station and mobile station are further modified so as to provide “walkie-talkie” communications Id. and at col. 2 ll. 14-44, col. 5 ll. 7-27. Meixner further discloses that the base unit may be further capable of receiving cellular signals from a cellular (mobile) system. Id. at FIG 6 and col. 2 ll. 1-5.
Nickum discloses an analogous art, namely a wireless terminal detachably coupled to a docking device, the wireless terminal configured for communication independent of the docking device over a common wireless network. Nickum at FIG 2 and col. 3 ll. 19-34, col. 4 ll. 5-31. The docking device itself is a mobile phone comprising a receiving region that physically receives the wireless terminal. Id. and at FIG 1 and col. 4 ll. 40-51 (“device bay connection”). Nickum states that this is beneficial in that it is simple to disconnect and carry individual devices for their own use, as well as easy to keep the wireless device (pager) charged. Id. at col. 5 ll. 43-56.
 Kwon discloses an analogous art, namely a wireless terminal, wherein outside of a phone book, the device may be programmed to hold a call log, ring tone, password (reads ID code), voice recognition, and multimedia content. Kwon at p. 2, 6, 16, and 20.
Courtis discloses an analogous art, namely a communication device coupled to a mobile phone via an interface. Courtis at FIG 2, elements 40, 30, and 22. Courtis discloses that the device comprises voice recognition tags for voice dialing. Id. at pp. 7-8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add such features to Janssen. All references are analogous art in that they disclose base and remote systems in communication with each other. Loizeaux merely discloses input means for dialing numbers conveniently, and Meixner discloses that combined cellular/cordless systems were conventional at the time of the invention, and further cites to the benefit of a “walkie-talkie” communication in reducing interference. Kwon and Courtis disclose well-known features at the time of the invention such as voice dialing and call logs, which would have further motivated one of ordinary skill in the art to add their features to Janssen. Nickum discloses the benefit of providing a compact mobile phone device with a detachable communicator instead of the larger system of Larssen, and making elements integral in such a fashion is a long-standing rationale for combining. MPEP 2144.04(V)(B), citing In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 10:
wherein the wireless  terminal does not have a display.
Loizeaux does not disclose that the call pod has a display.    
Further as to claim 11:
wherein the first button is visually distinguishable from other buttons.
Loizeaux discloses that the first button is visually distinguishable from the other buttons. Loizeaux at col. 18 ll. 9-14.
Further as to claim 12:
wherein the wireless terminal of the plurality of wireless terminals further comprises a coupler coupling the wireless terminal to an item that facilitates carrying the wireless terminal, wherein the item is selected from a group comprising a lanyard, a necklace, a bracelet, a key-ring, and a belt.
Loizeaux discloses that the wireless terminal further comprises a coupler capable of coupling the wireless terminal to an item that facilitates carrying the wireless terminal. Loizeaux at col. 15 ll. 62-67, col. 17 ll. 64-65, col. 8 ll. 34-38. Loizeaux discloses a piece of jewelry. Id. at col. 8 ll. 34-38.
Further as to claim 13:
wherein the interface of the wireless terminal is selected from a group comprising a wireless interface and a port.
Loizeaux discloses that the interface of the wireless terminal comprises a wireless interface (cordless handset chipset) and a port. Loizeaux at col. 22 ll. 9-14. Janssen discloses the wireless interface may be a Bluetooth wireless interface as noted above in the rejection of claim 9.

As to claim 21, Janssen discloses:
An apparatus, comprising:
a wireless terminal, detachably coupled to a docking device, and configured to enable two-way voice communications independent of the docking device over a common wireless network, the wireless terminal comprising:
Janssen discloses an apparatus in FIG 1. This apparatus comprises a wireless terminal 120 detachably coupled to a docking device (base 122 with element 132 attached thereto comprises a docking device). Janssen at col. 4 l. 63-col. 5 l. 29. The wireless terminal 120 is configured to enable two-way voice communications independent of the docking device over a common wireless network. Id.
a first button configured to, in response to being depressed, activate a call directly from the wireless terminal to a preprogrammed number,
Janssen discloses that the wireless terminal comprises keys that may be used to dial a number from a phone book in the device. Janssen at col. 5 ll. 2-9 and l. 66-col. 6 l. 6. This reads a preprogrammed number.
an interface configured to transmit data to and receive data from a wireless telecommunications antenna and transceiver of the docking device; and
	Janssen discloses that the wireless terminal may connect to element 132 through interface 112. Janssen discloses that interface 112 allows data to be transmitted between the wireless terminal and element 132 of the docking station, and states that such interface may be RS232, IR, UART, or Bluetooth. Janssen at col. 6 ll. 25-64. As such, the wireless terminal would inherently comprise an interface of its own in order to properly connect to the docking station for such, and a Bluetooth connection would connect to an antenna and transceiver of the mobile 132 of the docking device.
wherein the wireless terminal and the docking device are configured to enable voice communications , and
	Janssen discloses that both the wireless terminal and element 132 of the docking station are configured to enable voice communications. Janssen at col. 4 l. 63-col. 5 l. 29.
wherein the docking device is a mobile phone comprising a receiving region that physically receives the wireless terminal and the docking device is configured to program a user programmed number … into the wireless terminal.
	As noted above, the docking device comprises element 132 of Janssen which is a mobile phone. Janssen at col. 5 ll. 10-29 and FIG 1. The docking device includes a receiving region that physically receives the wireless terminal. Id. at col. 5 ll. 10-29. 
The mobile device is further configured to program a phone book into the wireless terminal. Id. at col. 5 ll. 51-60. This reads a user programmed number, as at the time of the invention the phone book of a cellular device was typically made up of user-programmed numbers. Janssen at col. 1 l. 64-col. 2 l. 6. Janssen thus discloses that the button above may also activate a call to a user-programmed number received from the docking station, entered via the mobile phone element of the docking device. 
Janssen discloses that the docking device comprises a mobile phone, but does not disclose that it is a mobile phone. Janssen does not disclose a second button configured to, in response to being depressed, activate a call to such a number. Janssen further fails to disclose that the devices communicate in a walkie-talkie mode, or that the docking device can further program a call log, ring tone, password, ID, voice recognition tag, and multimedia content to the wireless terminal.
Loizeaux discloses an analogous art, namely an apparatus (FIG 1), comprising a wireless terminal (“call pod”), detachably coupled to a docking device (“base”), and configured to enable two-way voice communications over a common wireless network. Loizeaux at Abstract and col. 15 ll. 23-30, 62-67. Loizeaux discloses that the wireless terminal comprises a first button configured to, in response to being depressed, activate a call to a preprogrammed number, and a second button configured to, in response to being depressed, activate a call to a user preprogrammed number received from the docking device, the user preprogrammed number entered via the docking device; note that Loizeaux discloses in col. 18 ll. 9-14 that the call pod/wireless terminal may have two call buttons with different call signals the base will recognize. Note also that Loizeaux discloses user programmable numbers may be assigned to a button or buttons in col. 21 ll. 52-58. Loizeaux discloses an interface configured to transmit data to and receive data from a wireless telecommunications antenna and transceiver of the docking device. Id. at col. 16 ll. 23-30, noting cordless telephone capability, as well as col. 18 ll. 25-27 noting cordless handset chipset and custom logic.
Meixner discloses an analogous art, namely a system (FIGS 5, 6) comprising a base station (CTS-FP) and mobile station (CTS-MS) with cordless telephone communication capabilities therebetween. Meixner at col. 1 ll. 9-40, which one of ordinary skill in the art would understand, as a cordless telephone system, comprises the mobile station being detachably connectable for charging. The mobile station further comprises mobile cellular capabilities with a mobile system thus providing two-way communications independent of the base station, whereby the base station and mobile station are further modified so as to provide “walkie-talkie” communications Id. and at col. 2 ll. 14-44, col. 5 ll. 7-27. Meixner further discloses that the base unit may be further capable of receiving cellular signals from a cellular (mobile) system. Id. at FIG 6 and col. 2 ll. 1-5.
Nickum discloses an analogous art, namely a wireless terminal detachably coupled to a docking device, the wireless terminal configured for communication independent of the docking device over a common wireless network. Nickum at FIG 2 and col. 3 ll. 19-34, col. 4 ll. 5-31. The docking device itself is a mobile phone comprising a receiving region that physically receives the wireless terminal. Id. and at FIG 1 and col. 4 ll. 40-51 (“device bay connection”). Nickum states that this is beneficial in that it is simple to disconnect and carry individual devices for their own use, as well as easy to keep the wireless device (pager) charged. Id. at col. 5 ll. 43-56.
Kwon discloses an analogous art, namely a wireless terminal, wherein outside of a phone book, the device may be programmed to hold a call log, ring tone, password (reads ID code), voice recognition, and multimedia content. Kwon at p. 2, 6, 16, and 20.
Courtis discloses an analogous art, namely a communication device coupled to a mobile phone via an interface. Courtis at FIG 2, elements 40, 30, and 22. Courtis discloses that the device comprises voice recognition tags for voice dialing. Id. at pp. 7-8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add such features to Janssen. All references are analogous art in that they disclose base and remote systems in communication with each other. Loizeaux merely discloses input means for dialing numbers conveniently, and Meixner discloses that combined cellular/cordless systems were conventional at the time of the invention, and further cites to the benefit of a “walkie-talkie” communication in reducing interference. Kwon and Courtis disclose well-known features at the time of the invention such as voice dialing and call logs, which would have further motivated one of ordinary skill in the art to add their features to Janssen. Nickum discloses the benefit of providing a compact mobile phone device with a detachable communicator instead of the larger system of Larssen, and making elements integral in such a fashion is a long-standing rationale for combining. MPEP 2144.04(V)(B), citing In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

As to claim 22, Janssen discloses:
An apparatus, comprising:
a plurality of wireless terminal[s], detachably coupled to a docking device, and configured to enable two-way voice communications independent of the docking device over a common wireless network,
Janssen discloses an apparatus in FIG 1. This apparatus comprises a wireless terminal 120 detachably coupled to a docking device (base 122 with element 132 attached thereto comprises a docking device). Janssen at col. 4 l. 63-col. 5 l. 29. The wireless terminal 120 is configured to enable two-way voice communications independent of the docking device over a common wireless network. Id. Janssen discloses a number of terminals 120 which may be usable with a single base. Id. at col. 6 ll. 34-39.
a wireless terminal of the plurality of wireless terminals comprising:
a first button configured to, in response to being depressed, activate a preprogrammed call directly from the wireless terminal, the user preprogrammed number entered via the docking device,
Janssen discloses that the wireless terminal comprises keys that may be used to dial a number from a phone book in the device. Janssen at col. 5 ll. 2-9 and l. 66-col. 6 l. 6. This reads a preprogrammed number. The mobile device is further configured to program a phone book into the wireless terminal. Id. at col. 5 ll. 51-60. This reads a user programmed number, as at the time of the invention the phone book of a cellular device was typically made up of user-programmed numbers.
an interface configured to transmit data to and receive data from a wireless telecommunications antenna and transceiver of the docking device; and
Janssen discloses that the wireless terminal may connect to element 132 through interface 112. Janssen discloses that interface 112 allows data to be transmitted between the wireless terminal and element 132 of the docking station, and states that such interface may be RS232, IR, UART, or Bluetooth. Janssen at col. 6 ll. 25-64. As such, the wireless terminal would inherently comprise an interface of its own in order to properly connect to the docking station for such, and a Bluetooth connection would connect to an antenna and transceiver of the mobile 132 of the docking device.
wherein the plurality of wireless terminal[s] and the docking device are configured to enable voice communications, and
	Janssen discloses that both the wireless terminal and element 132 of the docking station are configured to enable voice communications. Janssen at col. 4 l. 63-col. 5 l. 29.
wherein the docking device is a mobile phone comprising a receiving region that physically receives each of the plurality of wireless terminal[s] and the docking device is configured to program a user programmed number … into the plurality of wireless terminal[s].	
As noted above, the docking device comprises element 132 of Janssen which is a mobile phone. Janssen at col. 5 ll. 10-29 and FIG 1. The docking device includes a receiving region that physically receives the wireless terminals. Id. at col. 5 ll. 10-29 and col. 6 ll. 34-39.
The mobile device is further configured to program a phone book into the wireless terminal. Id. at col. 5 ll. 51-60. This reads a user programmed number, as at the time of the invention the phone book of a cellular device was typically made up of user-programmed numbers. Janssen at col. 1 l. 64-col. 2 l. 6. Janssen thus discloses that the button above may also activate a call to a user-programmed number received from the docking station, entered via the mobile phone element of the docking device. 
Janssen discloses that the docking device comprises a mobile phone, but does not disclose that it is a mobile phone. Janssen does not disclose a second button configured to, in response to being depressed, activate a call to a user-programmed  number. Janssen further fails to disclose that the devices communicate in a walkie-talkie mode, or that the docking device can further program a call log, ring tone, password, ID, voice recognition tag, and multimedia content to the wireless terminal.
Loizeaux discloses an analogous art, namely an apparatus (FIG 1), comprising  wireless terminals (“call pods”), detachably coupled to a docking device (“base”), and configured to enable two-way voice communications over a common wireless network. Loizeaux at Abstract and col. 15 ll. 23-30, 62-67. Loizeaux discloses that the wireless terminal comprises a first button configured to, in response to being depressed, activate a call to a preprogrammed number, and a second button configured to, in response to being depressed, activate a call to a user preprogrammed number received from the docking device, the user preprogrammed number entered via the docking device; note that Loizeaux discloses in col. 18 ll. 9-14 that the call pod/wireless terminal may have two call buttons with different call signals the base will recognize. Note also that Loizeaux discloses user programmable numbers may be assigned to a button or buttons in col. 21 ll. 52-58. Loizeaux discloses an interface configured to transmit data to and receive data from a wireless telecommunications antenna and transceiver of the docking device. Id. at col. 16 ll. 23-30, noting cordless telephone capability, as well as col. 18 ll. 25-27 noting cordless handset chipset and custom logic. Lastly, Loizeaux discloses that a plurality of wireless terminals may be physically connected to a single base unit. Id. at col. 8 ll. 40-64.
Meixner discloses an analogous art, namely a system (FIGS 5, 6) comprising a base station (CTS-FP) and mobile station (CTS-MS) with cordless telephone communication capabilities therebetween. Meixner at col. 1 ll. 9-40, which one of ordinary skill in the art would understand, as a cordless telephone system, comprises the mobile station being detachably connectable for charging. The mobile station further comprises mobile cellular capabilities with a mobile system thus providing two-way communications independent of the base station, whereby the base station and mobile station are further modified so as to provide “walkie-talkie” communications Id. and at col. 2 ll. 14-44, col. 5 ll. 7-27. Meixner further discloses that the base unit may be further capable of receiving cellular signals from a cellular (mobile) system. Id. at FIG 6 and col. 2 ll. 1-5.
Nickum discloses an analogous art, namely a wireless terminal detachably coupled to a docking device, the wireless terminal configured for communication independent of the docking device over a common wireless network. Nickum at FIG 2 and col. 3 ll. 19-34, col. 4 ll. 5-31. The docking device itself is a mobile phone comprising a receiving region that physically receives the wireless terminal. Id. and at FIG 1 and col. 4 ll. 40-51 (“device bay connection”). Nickum states that this is beneficial in that it is simple to disconnect and carry individual devices for their own use, as well as easy to keep the wireless device (pager) charged. Id. at col. 5 ll. 43-56.
 Kwon discloses an analogous art, namely a wireless terminal, wherein outside of a phone book, the device may be programmed to hold a call log, ring tone, password (reads ID code), voice recognition, and multimedia content. Kwon at p. 2, 6, 16, and 20.
Courtis discloses an analogous art, namely a communication device coupled to a mobile phone via an interface. Courtis at FIG 2, elements 40, 30, and 22. Courtis discloses that the device comprises voice recognition tags for voice dialing. Id. at pp. 7-8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add such features to Janssen. All references are analogous art in that they disclose base and remote systems in communication with each other. Loizeaux merely discloses input means for dialing numbers conveniently, and Meixner discloses that combined cellular/cordless systems were conventional at the time of the invention, and further cites to the benefit of a “walkie-talkie” communication in reducing interference. Kwon and Courtis disclose well-known features at the time of the invention such as voice dialing and call logs, which would have further motivated one of ordinary skill in the art to add their features to Janssen. Nickum discloses the benefit of providing a compact mobile phone device with a detachable communicator instead of the larger system of Larssen, and making elements integral in such a fashion is a long-standing rationale for combining. MPEP 2144.04(V)(B), citing In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 23:
wherein an ID code unique for each of the plurality of wireless terminals is assigned and the ID code identifies a particular terminal of the plurality of wireless terminals to the docking device, and wherein the docking device stores databases for programming respective plurality of wireless terminals.	
The combination of references teaches this limitation. Note that Loizeaux discloses that a plurality of wireless terminals may be connected to a single docking device. Loizeaux at col. 8 ll. 40-64. Further, when one of the terminals is connected to the docking device for programming, the docking device user may enter an identifier for the call pod to authorize its use with the docking device, and may store a list of authorized wireless terminals. Id. and at col. 11 l. 33-col. 12 l. 37.
Response to Arguments
Patent Owner provides arguments in pp. 9-16 of his Remarks.
As to the previous objection to the Consent of Assignee, such is withdrawn in light of Patent Owner’s remarks.
As to the rejection of claims 9-13 and 22 under 35 USC 112, second paragraph, such is withdrawn in light of the amendment.
As to the rejections under 35 USC 103 (Remarks at 12-15):
First, the Examiner finds Patent Owner’s arguments as to the newly-added amended matter (pp. 11-14 of Remarks) moot in view of the new ground of rejection above.
Second, as to Patent Owner’s arguments as to programming phone book information (pp. 14-15 of Remarks), the Examiner finds such arguments not persuasive for the reasons set forth below.
Patent Owner argues that in Janssen, the cellular device transfers phone book data to the cordless handset, rather than “programs” such into it. The Examiner here asserts that this is a distinction without a difference, as the cellular device includes a processor for extracting the phone book data from memory and sending it to the cordless device to be imported, which reads “programming” the information into the cordless device. Janssen at col. 6 ll. 45-50 and col. 8 ll. 23-33. Second, Janssen’s phone book information corresponds to a user-programmed number as such was the nature of cellular phone book information at the time of the invention. Note that Janssen explicitly states entry of phonebook data by a user of a cellular device in col. 1 l. 64-col. 2 l. 6.
As to Kwon, the Examiner finds Patent Owner’s arguments not persuasive. Janssen establishes programming the wireless terminal as noted above; Kwon and Courtis merely detail additional features (call log, ring tone, password, ID code, voice tag, multimedia content) which were notoriously well-known options for cellular devices at the time of the invention that would be clearly obvious to also include in a data transfer between wireless devices outside of just phone book data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 This action will be citing the attached English text.